 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAsociacion Hospital del Maestro, Inc. and UnidadLaboral de Enfermeras y Enfermeros Profes-sionales de Puerto Rico and Marta Iris Aponte.Cases 29-CA-4629 and 24-CA-463719 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 December 1982 Administrative LawJudge Bruce C. Nasdor issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, the Respondent filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I No exceptions were filed to the judge's finding that the Respondentdid not violate Sec. 8(a)3) and (I) of the Act by failing to reinstate strik-ers Aponte and Astacio.The majority agrees with the judge's finding that the Respondent didnot engage in unlawful photographing of picketing employees, but onlyfor the reason that the General Counsel failed to prove that the photog-raphers were the Respondent's agents; we find it unnecessary to pass onhis alternative rationale. Chairman Dotson would adopt the judge's deci-sion without modification.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge. Thiscase was heard by me in San Juan, Puerto Rico, on Sep-tember 13 and 14, 1982.1The complaint alleges that on or about February 19Asociacion Hospital del Maestro, Inc.,2Respondent, dis-charged its employees Betsy Astacio Valentin and MartaIris Aponte because they joined and assisted the Unionand engaged in other concerted activity for the purposeof collective bargaining and mutual aid and protection.Over the objections of the Respondent, I allowed coun-sel for the General Counsel to amend the complaint. Theamendment alleges that on or about February 16 through19 and on other dates unknown the Respondent, at thehospital, took photographs of the various persons en-I All dates are in 1982, unless otherwise specified.' The caption appears as amended at the hearing.269 NLRB No. 49gaged in legal picketing at the hospital. The Respondentdenies the commission of any unfair labor practices.Based on the entire record, including my observationof the demeanor of the witnesses, and after due consider-ation of the Respondent's brief,3I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material herein, the Respondent has main-tained its principal office and place of business at Aven-ida Domenech Final, Hato Rey, in the city of San Juanand Commonwealth of Puerto Rico, where it is, and hasbeen at all times material herein, engaged as a healthcare institution in the operation of the hospital providinghospital, medical, and related health care services.During the past year, which period is representative ofits annual operations generally, the Respondent, in thecourse and conduct of its hospital operations, derivedgross revenues therefrom in excess of $250,000 andduring the same period of time purchased and caused tobe shipped and delivered to its place of business directlyto points and places located outside the Commonwealthof Puerto Rico, materials and supplies valued in excess of$50,000. The Respondent is now, and has been at alltimes material herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, and a health care institution within the meaning ofSection 2(14) of the Act.1. THE LABOR ORGANIZATIONUnidad Laboral de Enfermeras y Enfermeros Profes-sionales De Puerto Rico the Union) is, and has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESOn February 16, 1982, at 8 a.m., a unit of nurses com-menced an economic strike at Respondent's premises.Out of a unit of approximately 87 individuals, 81 went onstrike. As the result of alleged picket line misconduct onFebruary 17, Betsy Astacio and Marta Aponte were ter-minated on February 19.Astacio testified that on the afternoon of February 17she saw a nurse and coworker, Zoraida Santiago, arriveat the hospital at the sidewalk in the rear of the hospital,and that she was cynically laughing at the group of strik-ers. According to Astacio she asked Santiago to pleasecome over, that she wanted to talk to her, and Santiagowent over to her. She allegedly told Santiago not toenter, i.e., cross the picket line, and for her to cooperatewith the group. Furthermore, Astacio, according to hertestimony, stated that those who would enter the hospitalwere taking prestige away from the hospital. At thatpoint the group of strikers and pickets called her a strikebreaker and this upset Santiago who, according to Asta-cio's testimony, began swearing profanities and racialslurs at Astacio. Aponte began calling Santiago a strikeI Counsel for the General Counsel argued orally in lieu of filing abrief.270 ASOCIACION HOSPITAL DEL MAESTRObreaker and Astacio testified that Santiago similarlybegan swearing profanities directed to Aponte.According to Astacio there were from 10 to 15 indi-viduals in a group on the sidewalk across the street fromthe hospital. Astacio testified further that she believedSantiago was going to hit her, so she grabbed Santiago'sarm. Moreover, according to this witness, Santiago washolding a bag in her left hand at the time Astaciograbbed her arm. Astacio also testified that Santiago didnot try to strike her with her right hand which was free.Aponte testified that on the day of the occurrencewith Santiago, she was accompanied by a group of 15 to20 strikers who were singing songs and slogans. At thetime, on the opposite sidewalk was, in her words, "a girlwho I did not know with a bag in her hand and laughingcynically, provoking those of us who were picketing."Santiago was walking down the sidewalk. Aponte testi-fied that Astacio called Santiago and they commenced totalk. According to Aponte she saw that Santiago wasagitated and all of those involved in the strike includingherself were calling Santiago a strike breaker. Apontetestified further that Santiago told Astacio she would dowhatever she felt like doing and Santiago proceeded toswear profanities at the two women.Aponte testified that during the course of the conver-sation an egg was thrown from behind them. At that in-stant Santiago raised the hand holding the bag and tookher other hand to wipe her face where the egg had hither. Acccording to this witness the egg was thrownfrom someone in the group which was behind them.Aponte testified that Astacio thinking that she, Santiago,was going to hit her with the bag, held her arm onwhich she was carrying the bag.Aponte testified that she weighed 185 pounds.Aponte's affidavit reflects that a policeman4came overand pushed her, apparently in an effort to separate herfrom Santiago. When she told the policeman there wasno reason for him to push her the policeman respondedthat he was pushing her because she had hit Santiago.Counsel for the Respondent represents that the police-man had been subpoenaed and was to be present at thehearing. Counsel received a telephone call and was in-formed that the policeman had suffered an accident andwould be unavailable.Aponte testified that when Santiago arrived at the hos-pital on February 17 she was in street clothes rather thanher nurses uniform.Santiago testified that when she arrived at the hospitalon the second day of the strike, as she was about toenter, she was approached by Astacio who was callingand screaming at her near the entrance to the parking lotby the emergency room of the hospital. According toSantiago she did not pay any attention to Astacio andcontinued walking towards the hospital. Astacio wascalling her a "strike breaker, a sell out" and she contin-ued not to pay any attention to her, at which point Asta-cio grabbed her on the left arm, held it tightly and con-tinued calling her the names. At this time Santiago testi-fied she was already on the hospital parking lot. Immedi-4 There were state police, possibly six of them, at the scene of thepicketing.ately thereafter, Aponte approached them, took a rottenegg out of her purse, broke it on Santiago's face andrubbed it in. Santiago testified further that Astacio con-tinued holding her arm until a policeman approached andseparated them. Santiago testified that her right handwas touching the right side of her face because she feltpain. In evidence as Respondent's Exhibits 2 and 3 arephotographs depicting the parties immediately after theincident. Respondent's Exhibit 3 reflects that Astacio isholding Santiago by her left arm, and in front of San-tiago is Aponte, apparently screaming at her and wavingher left arm.Santiago weighs 106 pounds. She estimated the weightof Astacio to be perhaps 130 pounds or more.Santiago testified that later the same day she went tothe Investigations Room of the Judicial Center in orderto file a complaint. Neither the Union, Astacio, orAponte filed a countercharge. Santiago testified withoutcontradiction that probable cause was found against As-tacio and Aponte. Her unrebutted testimony also reflectsthat after probable cause had been determined Astacioand Aponte in the presence of the judge apologized forthe incident. She further testified that Astacio andAponte told her that they could lose their license topractice nursing, and that they would not be able toobtain work any other place. As a result of this, Santiagowithdrew the criminal charges.Santiago testified that although she was a member ofthe Union she chose to cross the picket line. She deniedthat Astacio called to her "Zoraida, stop for a minute,"and she also denied being told by Astacio "please do notcross the picket line you know that demeans all nurseshere." She continued throughout her testimony to main-tain that the egg was smashed against the right side ofher face by Aponte, and was not thrown by the otherpicket or pickets.Humberto Monserrate, the Respondent's director of in-dustrial relations and personnel, testified that he madethe decision to discharge Astacio and Aponte as theresult of the incident with Santiago, and that there wasno connection between his decision to terminate thesetwo individuals and their right to participate in thestrike. He further testified that neither Aponte nor Asta-cio belonged to the Union's negotiating committee norwere they union delegates. After the strike ended, out ofthe 81 individuals who struck Respondent, all returnedto work with the exception of Aponte and Astacio. Re-spondent introduced, without objection, certain exhibits'from Aponte's personnel file, which counsel for the Re-spondent avers demonstrate her volatile character andtemper. Some of the documents reflect that supervisorsconsidered Aponte to have an explosive temperament.Photographing the PicketsAlleged as an independent violation of Section 8(a)(1)of the Act is the photographing of the pickets by hospi-tal agents.Radames Quinones Aponte, the Union's director, testi-fied that there was a photographer from the hospital on* See R. Exhs. 5-12.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe roof of the hospital. The man had a camera and heassumed that because he was on the hospital's roof, hemust have had authorization from the hospital. He didnot know the name of the person who was taking thephotographs from the roof of the hospital. There wereother individuals with the photographer and Quinonesstated that they were employees of a subcontractor, al-though he did not know the name of the subcontractorfor whom they worked, and he had never seen a copy ofany contract. Quinones' testimony was that ample cover-age was given to the strike by the press and television.He stated that he knew the strike was covered by televi-sion cameras and that newspaper photographers werealso present, since pictures of the picketing appeared inthe newspapers.Aponte, one of the two alleged discriminatees, testifiedthat she saw three photographers "located on the upperpart of the hospital." She testified that one of the pho-tographers got friendly with her but she was unable toname who the photographers were, or specify their con-nection as an agent with the Respondent.Quinones testified that on the first day of the strike the"immense majority" of the union members at the front ofthe hospital were picketing, over 50 individuals. He fur-ther stated that there were two police cars with close tosix state police present. Aponte testified that on the firstday of the strike the pickets were located at the main en-trance to the hospital and that there were about 20 to 30policemen present.The strike, which was an economic strike, occurredduring the negotiations for a third contract. This unionhas represented these employees for over 6 years and theRespondent negotiates a total of seven collective-bar-gaining agreements with three different unions.Conclusion and AnalysisI fully credit Santiago who had nothing to gain bypresenting her version of the incident. I believe she pre-sented the facts accurately, bearing no malice, nor har-boring any grudges against Aponte or Astacio. Havingseen first hand the relative physical proportions of thesewomen, I do not believe that Santiago, discreetly enter-ing the back of the hospital in street clothes, provokedthe incident. Rather I believe that Aponte and Astacio,whom I discredit, participated in an assault and battery.Therefore I find that Aponte and Astacio were disquali-fied from the protection of the Act, and that their con-duct furnished a proper basis for the terminations.E-Systems, Inc., 244 NLRB 231 (1979), cited by coun-sel for the General Counsel is inapposite. There a strikerwas discharged for hitting an employee with a length ofstring several feet long. The instant case, not similar inall respects, is more like Alcan Cable West, 214 NLRB236 (1974). Although other facts were present, the Boardfound that an assault provided a sufficient basis for refus-ing to recall an employee at the conclusion of a strike.In Hedstrom Co., 235 NLRB 1198 (1978), an employeewas found to have engaged in conduct which disquali-fied him from the protection of the Act. Accompaniedby threats, the employee made bodily physical contact tovehicles-not persons. He hit a car with his body caus-ing the side view mirror to be flattened against the sideof the car. He also kicked the fender of a slowly passingpickup truck. It is also noted that this was an unfairlabor practice strike, yet still his discharge was found tobe warranted.The conduct engaged in by the two subjects of thiscomplaint was unprovoked by any unfair labor practiceson the part of the Respondent. Accordingly I will rec-ommend that these 8(a)(l) and (3) allegations of the com-plaint be dismissed.Photographing the PicketsCounsel for the General Counsel was unable to proveany agency relationship between the photographers andthe Respondent. The record is clear that local televisionand newspaper photographers were on the Respondent'spremises.Even assuming arguendo that the Respondent engagedphotographers, its objectives in my opinion were lawful.The legitimacy of its photographing is buttressed by thefact that an incident did occur on the picket line as dis-cussed supra, and photographs were utilized by the Re-spondent in the presentation of its defense in this case.In National Spinning Co., 174 NLRB 379 (1969), thetrial examiner found with Board approval that picturetaking was not violative, where the photographs weretaken in a good-faith attempt to attain evidence for possi-ble use in court proceedings. As in this case, the photo-graphing was not accompanied by threats of retaliationfor striking. Moreover, in view of that fact and of thelarge number of pictures of pickets taken by newspaperphotographers the Respondent's action was not threaten-ing to the employees to such a degree as to require limi-tation of the Respondent's right to protect its interest bythe photographing.There was no unlawful surveillance or the creation ofthe impression of surveillance in Matlock Truck BodyCorp., 217 NLRB 346 (1975). The Board sustained theadministrative law judge in his finding that there was alegitimate reason for taking motion pictures of the com-pany premises and activities on the road abutting thepremises, where company property had been vandalizedand nonstriking employees had been harassed. The pho-tographs were taken for use in conjunction with an ap-plication the company was making to hold persons incontempt of a state court injunction. Thus there was alegitimate reason for taking pictures. See also HiltonMobile Homes, 155 NLRB 873 (1965).I therefore find and conclude that the Respondent didnot act with an object of threats or intimidation nor werethe employees coerced by the photographing. Accord-ingly I will recommend that this allegation of the com-plaint be dismissed.CONCLUSIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The allegations of the complaint that the Respond-ent has engaged in conduct violative of Section 8(a)(1)272 ASOCIACION HOSPITAL DEL MAESTROand (3) of the Act have not been supported by substan-tial evidence.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed66 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theORDERIt is recommended that the complaint herein be, and ithereby is, dismissed in its entirety.Board and all objections to them shall be deemed waived for all pur-poses.273